708 N.W.2d 434 (2006)
474 Mich. 1053
MUNICIPAL EMPLOYEES RETIREMENT SYSTEMS OF MICHIGAN, Petitioner-Appellee,
v.
CHARTER TOWNSHIP OF DELTA, Respondent-Appellant.
Docket No. 129041, COA No. 260534.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the May 24, 2005 judgment of the Court of Appeals is considered, and it is GRANTED.
We further ORDER that this case be argued and submitted to the Court together with the case of City of Mt. Pleasant v. State Tax Commission (Docket No. 129453), lv. gtd. ___ Mich. ___, 708 N.W.2d 110 (1/13/06), at such future session of the Court as both cases are ready for submission.